Citation Nr: 1201730	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-08-321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2007 rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been submitted to reopen the claim on appeal and denied it on the merits.  

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c) (2011). In April 2007, additional service treatment records dated January 1972, May 1972, and August 1972 were associated with the claims file. These records were not associated with the claims folder when VA first decided the claim, and are pertinent to the claim on appeal. This claim will be reconsidered without consideration of whether there is new and material evidence. Id. The Board has therefore listed the issue on the title page accordingly. 

In September 2010, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Washington, DC. A copy of the transcript is of record. 

In an October 2010 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for bipolar disorder, cognitive disorder, and post concussive syndrome as a result of a head injury he incurred during a motor vehicle accident the day before he reported for basic training in January 1972.

The Veteran is competent to report that he was involved in the motor vehicle accident, as it is the type of event that is within his personal knowledge. Since the evidentiary record contains multiple consistent statements from the Veteran regarding the January 1972 incident, the Board finds there is credible evidence of record to concede that such an event occurred during service.

In August 2008, the Veteran underwent a VA neurological examination and VA mental examination in connection with his claim on appeal. The examiners noted the Veteran's history of a January 1972 head injury and reviewed the Veteran's claims file. The VA neurological examiner diagnosed the Veteran with a cognitive disorder of uncertain cause and concluded that he could not "connect the head injury to the current cognitive disorder by way of causation given the lack of support especially in the early years after his head injury . . . [and could not] determine a cause without resorting to mere speculation." Additionally, the VA mental examiner listed the Veteran's diagnoses as bipolar disorder and cognitive disorder not otherwise specified (NOS) and concluded that he could not resolve the issue of whether the Veteran's bipolar disorder was first manifested in military service without resorting to mere speculation due to "the absence of any objective evidence [and] the hiatus of subjective complaints while on active duty objectively tied to a diagnosis . . . in 1994." The examiner also concluded that he was "unable to resolve the issue of whether a current cognitive disorder is causally related to a head injury in service without resorting to mere speculation" given the multiple possible contributing factors, to include bipolar disorder, history of head injury, chronic pain, likely sleep apnea, and current stressors.  

Pursuant to remand instructions in the October 2010 Board decision, additional evidence was obtained and associated with the Veteran's claims file. The Board notes that the newly associated evidence, in pertinent part, includes a July 2007 Social Security Administration (SSA) psychiatric evaluation report, which lists the Veteran's diagnoses as bipolar disorder, cognitive disorder NOS, and personality disorder NOS. The physician concluded, in pertinent part, that the Veteran "has residuals from a closed head injury (CHI) due to [a] motor vehicle accident (MVA) at age 17. Neuropsychological testing reveal[ed] evidence of a 'frontal head injury,' with particular weakness in executive functioning." Additionally, a July 2007 SSA Disability Determination and Transmittal (SSA Form 831-C3) listed the Veteran's primary diagnosis as affective disorder and secondary diagnosis as organic mental disorder.

The Board finds that the medical conclusions rendered in the August 2008 VA examination reports are inadequate to render a decision for the claim on appeal. At the time of those examinations, the Veteran's SSA records were not associated with the claims file, thus the VA examiners were unable to consider such evidence when rendering their medical conclusions. As a result, the Board finds that an additional opinion by each VA examiner is necessary. See 38 C.F.R. § 3.159 (2011). The RO should arrange for the Veteran's claims file to be reviewed by the VA examiners who prepared the August 2008 VA examination reports, if available, for the purpose of preparing an addendum.    

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Furnish the Veteran's claims file to the VA examiner who conducted the August 2008 VA neurological examination and to the VA examiner who conducted the August 2008 VA mental examination. These examiners must review all of the pertinent evidence of record, including the evidence associated with the claims file after the August 2008 examination, including the July 2007 Social Security Administration (SSA) psychiatric evaluation report and the July 2007 SSA Disability Determination and Transmittal (SSA Form 831-C3).  Each examiner should prepare an addendum for the purpose of stating whether or not the opinion rendered in August 2008 has changed in light of the newly associated evidence of record.  The examiners should set forth the complete rationale for all opinions expressed and conclusions reached.

If, and only if, the requested VA examiner(s) is unavailable, a suitable substitute should be furnished the Veteran's claims folder. After a review of all the pertinent evidence of record, the VA physician should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's acquired psychiatric and/or neuropsychiatric disorder had its origin in service or is in any way related to the Veteran's active service, assuming that the claimed in-service head injury occurred. The VA physician must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the physician cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. If the physician determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


